People v Droz (2019 NY Slip Op 04639)





People v Droz


2019 NY Slip Op 04639


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ. (Filed June 7, 2019.)


KA 18-00524.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, V
vSTEPHEN P. DROZ, DEFENDANT-APPELLANT.
Motion to withdraw as counsel granted, and the appeal is dismissed and the matter is remitted to Oneida County Court to vacate the judgment of conviction (see People v Matteson , 75 NY2d 745 [1989]).